Case 1:18-Cr-OO749-DLC Docu`ment 2 Filed 1973§»4$§_8 Page 1 of 6

   
   

~§;Fi" if -':
UNITE:) sTATEs DISTRICT coURT ' ‘9?} §%

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
SEALED INDICTMENT

 

_ v_ _
JENCY DIAZ, 18 Cr' _____“" ( )

a/k/a “JC,”
KEVIN MORA,

a/k/a “Jaffy,”
ARTURO MORA,

a/k/a “Etho,”
WYKEE JOHNSON,
CERENE MAYES,

a/k/a “Mama,” : _____ _nnn~:-:;;::
HOWARD AYLLON,

a/k/a “Kapo,”
MYRON DECOSTA, and
CARLA DECOSTA,

   

_QSEM:SUNY
no ibm-esm

ELECTR_ONIC ALLY FILED

`DO£,` #:V_Jh_"_d
N}AFE,j
HHHHHHHHHHHHHHHHHHHHHHHHHHHHHHHHHHH X _:_,'___:;_'

 
    

Defendants.

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about 2015 up to and
including in or about 2018, in the Southern District of New York
and elsewhere, JENCY DIAZ, a/k/a “JC,” KEVIN MORA, a/k/a
“Jaffy,” CERENE MAYES, a/k/a “Mama,” HOWARD AYLLON, a/k/a
“Kapo,” MYRON DECOSTA, and CARLA DECOSTA, the defendants, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each

other to violate the narcotics laws of the United States.

 

 

Case 1:18-Cr-OO749-DLC Docu`ment 2 Filed 10/15/18 Page 2 of 6

2. It was a part and an object of the conspiracy
that JENCY DIAZ, a/k/a “JC,” KEVIN MORA, a/k/a “Jaffy,” CERENE
MAYES, a/k/a “Mama,” HOWARD AYLLON, a/k/a “KapO,” MYRON DECOSTA,
and CARLA DECOSTA, the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States
Code, Section 84l(a)(l).

3. The controlled substance that JENCY DIAZ, a/k/a
“JC,” KEVIN MORA, a/k/a “Jaffy,” CERENE MAYES, a/k/a “Mama,”
HOWARD AYLLON, a/k/a “KapO,” MYRON DECOSTA, and CARLA DECOSTA,
the defendants, conspired to distribute was Oxycodone, in
violation of Title 21, United States Code, Section 841(b)(1)(C).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Narcotics Conspiracy)

The Grand Jury further charges:

4. From at least in or about 2013 up to and
including in or about 201&, in the Southern District of New York
and elsewhere, KEVIN MORA, a/k/a “Jaffy,” ARTURO MORA, a/k/a
“Etho,” and WYKEE JOHNSON, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

5. It was a part and an object of the conspiracy

that KEVIN MORA, a/k/a “Jaffy,” ARTURO MORA, a/k/a “EthO,” and

 

 

Case 1:18-Cr-OO749-DLC Document 2 Filed 10/15/18 Page 3 of 6

WYKEE JOHNSON, the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States
Code, Section 84l(a)(1).

6. The controlled substances that KEVIN MORA, a/k/a
“Jaffy, ” ARTURO MORA, a/k/a “Etho,” and WYKEE JOHNSON, the
defendants, conspired to distribute were (1) mixtures and
substances containing a detectable amount of cocaine base, in a
form commonly known as “crack,” in violation of Title 21, United
States Code, Section 841(b)(1)(C); and (2) mixtures and
substances containing a detectable amount of marijuana, in
violation of Title 21, United States Code, Section 841(b){1)(D).

(Title 21, United States Code, Section 846.)

COUNT THREE
(Use, Carrying, and Possession of Firearms)

The Grand Jury further charges:

7. In or about 20l4 and 2015, in the Southern
District of New York and elsewhere, KEVIN MORA, a/k/a “Jaffy,”
ARTURO MORA, a/k/a “Etho,” and WYKEE JOHNSON, the defendants,
during and in relation to a drug trafficking crime for which
they may be prosecuted in a court of the United States, namely,
the narcotics conspiracy charged in Count Two of this
Indictmentj knowingly did use and carry firearms, and in

furtherance of such crime, did possess firearms, and did aid and

 

 

 

Case 1:18-Cr-OO749-DLC Document 2 Filed 10/15/18 Page 4 of 6

abet the use, carrying, and possession of firearms, some of
which were brandished and discharged.

(Title 18, United States Code,
Sections 924(€)(1)(A)(i), (ii), and (iii), and 2.)

FORFEITURE ALLEGATIONS

 

8. As a result of committing the controlled substance
offense alleged in Count One of this Indictment, JENCY DIAZ, a/k/a
“JC,” KEVIN`MORA, a/k/a “Jaffy,” CERENE MAYES, a/k/a “Mama,” HOWARD
AYLLON, a/k/a “KapO,” MYRON DECOSTA, and CARLA DECOSTA, the
defendants, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission.of said offense.

9. As a result of committing the controlled substance
offense alleged in Count Two of this Indictment, KEVIN MORA, a/k/a
“Jaffy,” ARTURO MORA, a/k/a “EthO,” and WYKEE JOHNSON, the
defendants, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property

used, or intended to be used, in any manner or part, to commit, or

 

 

 

Case 1:18-Cr-OO749-DLC Document 2 Filed 10/15/18 Page 5 of 6

to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offense.

Substitute Asset Provision

 

10. If any of the above-described forfeitable

property, as a result of any act or omission of the defendants:

 

{a) cannot be located upon the exercise of due
diligence;

 

(b) has been transferred or sold to, or
deposited with, a third person;

 

(c) has been placed.beyond the jurisdiction of
the Court;

(d) has been substantially diminished in value; or

{e) has been commingled with other property
which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of each defendant up to the value of the above

forfeitable property.

8, United States Code, Section 981; Titie 21, United
ode, Section 853; and Title 28, United States Code,

_Section 2461.)

OREPERSON GEOFFREY S. BERMAN fdé

United States Attorney
was /§Mf/

(Titl

    

  

 

 

 

said 945

Case 1:18-Cr-OO749-DLC Docurhent 2 Filed 10/15/18 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
_¢ v. _

JENCY DIAZ, a/k/a “JC,”
KEVIN MORA,_a/k/a “Jaffy,”
ARTURO MORA, a/k/a “Etho,”

WYKEE JOHNSON,

CERENE MAIES, a/k/a “Mama,”
HOWARD AYLLON, a/k/a “Kapo,”
MYRON DECOSTA,

CARLA DECOSTA,

Defendants.

 

SEALED INDICTMENT

 

18 Cr. ( )
(Title 21, United States Code, Section 846;
Title 18, United States Code, Sections
924(c)(1)(A)(i), (ii), and (iii), and 2.)

GEOFFREY S. BERMAN
United States Attorney.

A TRUE BILL

 

/` }q /q Foreperson.
ZSMUMW/
§: in in …… 7 § gm __
d z €;` tai Wt§? trw /L.`§" ;§§,`t:‘»€.. 05 wig/§ T {Y`W`€ ‘"’2 3 u`}é`€*-‘ h

 

 

